Citation Nr: 0500070	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  98-20 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas



THE ISSUE

Entitlement to an earlier effective date for a 10 percent 
evaluation for tinnitus, prior to May 27, 1998.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1976 to January 
1983.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision by the North Little Rock, Arkansas, Regional Office 
(RO), which increased an evaluation for tinnitus from 
noncompensable to 10 percent, effective May 27, 1998.  A 
September 1998 RO hearing was held.  In July 2000, a 
videoconference Travel Board hearing was held before the 
undersigned Board Member.

By a November 2000 decision, the Board denied said appellate 
issue.  Subsequently, the appellant appealed that November 
2000 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  During the pendency of that appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et seq. (West 2002)) became law.  By a 
subsequent decision, the Court vacated that November 2000 
Board decision, and remanded the case, in part, for the Board 
to readjudicate the claim after obtaining certain additional 
VA clinical records.

With respect to other procedural matters, although an 
attorney represented appellant during the appellate process, 
in a September 2002 letter, the RO informed appellant that 
said attorney's authority to represent VA claimants had been 
revoked; that appellant had the option to obtain or not 
obtain other representation; and that appellant should 
respond within a certain time period from date of that letter 
if he desired a new representative.  In an October 2002 
signed written response, appellant reported that he intended 
to represent himself in this case.

In February 2003, the Board undertook additional development 
on the appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)); and additional VA clinical records were 
obtained and associated with the claims folder.  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et al., v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
appellant's waiver.  Consequently, in light of that Federal 
Circuit case, in June 2003, the Board remanded the case to 
the RO for additional development, including readjudication 
that considered any additional evidence obtained pursuant to 
the Board development regulations in effect prior to said 
judicial invalidation.  

The case is now ready for the Board's final appellate 
determination.  


FINDINGS OF FACT

1.  After being provided timely notification of an October 
1983 rating decision, which granted service connection and 
assigned a noncompensable evaluation for tinnitus, appellant 
did not express timely disagreement therewith.  

2.  Appellant did not submit any communication expressing an 
intent to request an increased rating for tinnitus until a 
September 1995 written statement was received by the VA 
Regional Office on October 2, 1995.  This document was not 
signed.  He was instructed by the RO to sign it so that it 
could be considered a claim.  Appellant's then attorney filed 
with VA a written claim for an increased rating for tinnitus 
on May 27, 1998.

3.  The evidentiary record does not include any clinical 
evidence or other competent, credible evidence of persistent 
tinnitus, prior to May 27, 1998.  

4.  Persistent or constant tinnitus was initially clinically 
noted on August 1998 VA examination.  

5.  A September 1998 rating decision increased an evaluation 
for tinnitus from noncompensable to 10 percent, effective May 
27, 1998.  

6.  It was not factually ascertainable from the evidence of 
record that appellant had persistent tinnitus prior to May 
27, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 27, 1998, 
for a grant of an increased 10 percent evaluation for 
tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110(a), 
(b)(2) (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is generally considered 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

It appears that the RO has obtained pertinent post-service VA 
treatment and examination reports.  The evidentiary record 
also includes relevant rating decisions and other documents 
pertaining to the earlier effective date appellate issue.  
Pursuant to the Court's decision in question, the Board 
undertook additional development and obtained available VA 
medical records identified by appellant.  

In addition, appellant was issued a Statement of the Case and 
a Supplemental Statement of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  There is no indication that there is any 
additional, available, material evidence not of record which 
would alter the outcome.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the Court held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial rating decision on appellant's 
earlier effective date claim in question was rendered prior 
to the VCAA and, thus, a pre-adjudication VCAA notice could 
not have in fact been issued.  Pelegrini does not contain a 
remedy under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.  The RO 
issued a September 2003 VCAA notice on said claim on appeal, 
which specifically advised the appellant as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellant did not 
subsequently respond thereto with any indication that 
additional relevant evidence existed and should be obtained 
prior to final appellate determination of his appeal.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claim or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Appellant contends, in essence, that he is entitled to an 
effective date earlier than May 27, 1998 for a grant of an 
increased 10 percent evaluation for tinnitus.  Specifically, 
he maintains that the grant should be back to 1995, when he 
filed a claim with VA for an increased rating for said 
disability.  

Appellant's service records indicated that his military 
occupational specialty was cavalry scout.  His service 
medical records, including a December 1982 service separation 
examination report, do not include any complaints, findings, 
or diagnoses pertaining to tinnitus.  The service medical 
records, however, indicated that appellant drove a track 
vehicle; and an April 1982 reference audiogram was conducted 
after "exposure to noise duties."  

A June 1983 application for VA disability benefits was 
received.  On September 1983 VA examination, appellant's 
complaints included exposure to in-service high level noise, 
and current hearing loss with "occasional tinnitus."  An 
audiologic examination was essentially unremarkable.  
Diagnoses included defective hearing with "intermittent 
tinnitus."  

An October 1983 rating decision granted service connection 
and assigned a noncompensable evaluation for tinnitus, 
effective January 31, 1983.  That rating decision was based, 
in part, on a September 1983 VA examination, wherein 
appellant "complained of occasional tinnitus, mostly in the 
right ear"; and stated that although there was no evidence 
of tinnitus "shown in service and no evidence of trauma", 
resolving reasonable doubt in appellant's favor, "it is 
conceded that tinnitus had its inception in service."  
Although VA informed appellant of said rating decision the 
following month, a timely Notice of Disagreement therewith 
was not received.  See 38 C.F.R. §§ 20.200, 20.202, 20.204, 
and 20.302(b) (2003) (an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal).  Thus, said October 1983 rating decision, which 
assigned a noncompensable evaluation for tinnitus, is final 
and may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302(a) (2003).  See Manio v. Derwinski, 1 
Vet. App. 140 (1991); Smith (William A.) v. Brown, 35 F.3rd 
1516 (Fed. Cir. 1994); and Hodge v. West, 155 F. 3d 1356 
(Fed. Cir 1998).  No appropriate collateral attack with 
respect to said final rating decision has been made.  Thus, 
an earlier effective date for a 10 percent evaluation for 
tinnitus, prior to May 27, 1998, may not be premised on the 
evidence of record at the time of said rating decision.  Id.

VA clinical records dated from June 1994 to September 1995 do 
not include any complaints, findings, or diagnoses pertaining 
to tinnitus.  

In an unsigned September 1995 written statement, received by 
the RO on October 2, 1995, appellant stated that his ears 
"ring and hum constantly" and he requested a VA 
examination.  In an October 13, 1995 letter (with said 
unsigned September 1995 written statement attached), the RO 
advised appellant and his then service organization 
representative that appellant must sign his attached 
statement in order for the RO to "consider your claim 
valid"; and that he needed to submit "this evidence" 
within one year from date of that letter in order to preserve 
the effective date for benefits.  The evidentiary record does 
not indicate that appellant subsequently returned to the VA a 
signed copy of said written statement or any other document 
requesting an increased rating for tinnitus prior to May 27, 
1998, when appellant's then attorney filed with VA a written 
claim for an increased rating for tinnitus.  In the vacated 
November 2000 Board decision in question, the Board 
determined that said October 2, 1995 written statement 
constituted an "informal" claim for an increased rating for 
tinnitus.  The Court, in its decision which vacated the 
November 2000 Board decision in question, held that the 
Board's finding that said October 2, 1995 written statement 
constituted an "informal" claim for an increased rating for 
tinnitus was legally correct, but that the Board's finding 
that appellant was additionally required to have filed a 
formal claim within one year after receipt of the RO's 
October 13, 1995 notification of the appropriate application 
form for a formal claim was erroneous.  Accordingly, the 
Court remanded the case for the Board to render findings as 
to the date entitlement arose and the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the application or claim is 
received within one year after such date; and to obtain 
relevant VA medical records that appellant had previously 
identified (See July 2000 Travel Board hearing testimony, at 
T.3-4, 7, in which appellant alleged having informed VA 
physicians between 1985 and 1993 that his tinnitus had 
"continued" or worsened).  

On August 1998 VA audiologic examination, it was noted that 
appellant "reports a constant bilateral high[-]pitched 
humming and cricket[-]type tinnitus that started while he was 
on active duty and has [been] persistent since then.  He 
believes the tinnitus is the result of exposure to noise."  
The examiner opined that "[b]ased upon the patient's 
subjective account of the onset and the etiology of the 
tinnitus, it is just as likely as not that the tinnitus is 
related to noise exposure during active military service."  
During a September 1998 RO hearing, appellant also testified 
that ringing in his ears had been constant.  Apparently based 
upon said August 1998 VA examination and hearing testimony, a 
September 1998 rating decision increased an evaluation for 
tinnitus from noncompensable to 10 percent, effective May 27, 
1998.  

Although appellant submitted an August 2002 VA clinical 
record, said record did not pertain to tinnitus.  

Pursuant to the Court's decision in question, the Board 
undertook additional evidentiary development and VA clinical 
records dated between January 31, 1983 and October 2, 1995 
were sought and associated with the claims folder.  However, 
said records pertain to various disabilities without any 
mention of appellant's tinnitus.  

Appellant did not submit any communication expressing an 
intent to request an increased rating for tinnitus until a 
September 1995 written statement was received and stamped by 
the VA Regional Office on October 2, 1995.  There is no 
document in the record that may reasonably be construed as an 
informal claim or pending claim preceding the October 2, 1995 
application for an increased rating for tinnitus.  See 38 
C.F.R. §§ 3.155, 3.157 (2003).  

Except as otherwise provided, the effective date of the award 
of an evaluation based on a claim for an increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The effective date of increased compensation will be the 
earliest date on which it is factually ascertainable that an 
increase in disability had occurred, provided a claim for 
increase is received within 1 year from such date; otherwise, 
the effective date will be the date of VA receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o).

During the period in question, the VA's Schedule for Rating 
Disabilities provided a 10 percent evaluation for tinnitus if 
it was "persistent as a symptom of head injury, concussion 
or acoustic trauma."  See 38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1995-1998).  Parenthetically, effective June 10, 1999, 
Code 6260 was amended, deleting the requirements for tinnitus 
to be "persistent" and providing a 10 percent evaluation 
for simply "recurrent tinnitus."  Thus, in the event it was 
factually ascertainable that the appellant's service-
connected tinnitus had increased in severity such that it was 
reasonably characterized as a persistent symptom of head 
injury, concussion, or acoustic trauma within the one-year 
period prior to VA's October 2, 1995 receipt of reopened 
claim, an earlier effective date may be warranted under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

Although appellant's written statement received in October 
1995 constituted an "informal" claim for an increased 
rating for tinnitus, the earliest clinical evidence even 
suggestive of an increase in disability was not until August 
1998 VA audiologic examination, at which time it was noted 
that appellant reported constant tinnitus.  However, prior to 
said date, none of the competent clinical evidence of record 
had characterized his tinnitus as persistent or constant.  In 
fact, appellant divulged that his tinnitus was intermittent 
on September 1983 VA examination; and none of the subsequent 
clinical evidence of record even referred to tinnitus, prior 
to the August 1998 VA audiologic examination.  It is also 
significant that said VA clinical treatment records dated in 
the early to mid-1990's did not even mention tinnitus in 
listing his past medical history conditions.  

With respect to appellant's testimony at respective September 
1998 and July 2000 RO and Travel Board hearings that his 
tinnitus was "persistent" or constant since service, his 
testimony was presented only after he had filed a claim for 
an earlier effective date for an increased rating for said 
disability, and, thus, appears self-serving and unreliable.  
Although appellant testified that he informed his VA 
physicians in the early to mid-1990's that his tinnitus had 
worsened, his credibility is also undermined by the fact that 
none of the existing VA treatment records dated during that 
period substantiate that allegation.  Thus, the Board 
substantially discounts the evidentiary value of appellant's 
testimony and other statements as to the onset of persistent 
tinnitus, and assigns minimal, if any, probative weight to 
such evidence.  As the Court has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."  

Appellant is competent to state what his symptoms were.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).  However, 
the Board may decide the credibility of appellant's 
statements.  While appellant's allegations during August 1998 
VA examination and subsequent hearings that persistent 
tinnitus had a service onset apparently were deemed by the RO 
as sufficient to assign a 10 percent rating for tinnitus, the 
Board does not find this evidence concerning the onset of 
persistent tinnitus to be credible.  Again, his allegations 
were only made after he had filed a claim for an increased 
rating for tinnitus and none of the actual post-service 
medical records prior to May 27, 1998 described his tinnitus 
as persistent or constant.  It should also be pointed out 
that the examiner who conducted that August 1998 VA 
examination obviously substantially relied on appellant's own 
unsubstantiated version of his past medical history involving 
constant tinnitus since service.  See also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  Consequently, after weighing the 
positive and negative evidence in this case, it is the 
Board's opinion that since it was not factually ascertainable 
by any competent, credible evidence prior to the August 1998 
VA examination in question that appellant had persistent 
tinnitus, an effective date earlier than May 27, 1998 would 
not be warranted.  

Since the preponderance of the evidence is against allowance 
of the appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

An effective date earlier than May 27, 1998 for an increased 
10 percent evaluation for tinnitus is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


